United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shawnee Mission, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1350
Issued: March 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 30, 2009 appellant, through counsel, filed a timely appeal from September 10,
2008 and April 3, 2009 merit decisions of the Office of Workers’ Compensation Programs
denying modification of a September 20, 2005 loss of wage-earning capacity determination.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that a modification of
his September 20, 2005 loss of wage-earning capacity determination is warranted.
FACTUAL HISTORY
On September 9, 2002 appellant, then a 46-year-old rural carrier, filed a traumatic injury
claim alleging that on that date he injured his right shoulder in the performance of his duties.
The Office accepted the claim for a right shoulder strain, right upper arm sprain and disorder of

the right shoulder bursae and tendons. It also accepted a November 1, 2002 recurrence of
disability claim.1
On April 26, 2004 appellant accepted a position as a modified full-time distribution clerk
with restrictions. The position required no repetitive lifting to the chest with the right arm; less
than 5 to 10 minutes of repetitive right arm use without a rest interval; no lifting more than 35
pounds to the waist; no lifting more than 20 pounds to the chest; no reaching above the shoulder
more than 5 minutes without a break and no pushing/pulling more than 50 pounds.2
By decision dated September 20, 2005, the Office determined that appellant’s actual
earnings as a modified full-time distribution clerk effective May 15, 2004 fairly and reasonably
represented his wage-earning capacity and established that he had no loss of wage-earning
capacity.3 Appellant’s wage-loss benefits were reduced to zero.
On May 13, 2008 the employing establishment offered appellant a modified position as a
mail processing clerk at the Oxford Carrier Annex which appellant accepted under “protest” on
May 29, 2008. The duties of the position included lifting up to 30 pounds, carrying up to 25
pounds and up to 50 pounds of pushing/pulling. The work hours were during the day, but start
and stop time varied during the week.
On July 9, 2008 the Office received appellant’s May 6, 2008 claim for a recurrence of
disability for medical treatment only in which he claimed that his condition had progressively
worsened since 2004.
On July 15, 2008 appellant accepted the employing establishment’s July 11, 2008
modified job offer as a clerk at the Shawnee Mission Station. The physical requirements of the
position included 3.5 hours of driving, up to 8 hours of intermittent walking, up to 5 hours of
intermittent sitting and up to 8 hours of pushing/pulling/bending/stooping/lifting up to 50 pounds
with work hours listed as 3:00 p.m. to 11:50 p.m.
In a July 16, 2008 letter, the Office advised of the three grounds to warrant modification
of a formal loss of wage-earning capacity decision: (1) the original rating was in error; (2) the
claimant was self-rehabilitated; or (3) the claimant’s employment-related medical condition had
worsened. It further advised that, if he was claiming his employment-related medical condition
had worsened, he needed to submit objective physical findings and medical reasoning from his
physician demonstrating a material worsening of his accepted conditions. Appellant was
afforded 30 days to submit additional evidence in support of his claim.

1

By decision dated July 13, 2004, the Office issued a schedule award for 12 percent right upper extremity
impairment.
2

The employing establishment noted that the salary was $40,556.00 annually, but in a letter dated May 4, 2005
informed appellant that the annual salary of the offered position was actually $38,069.00 and not $40,556.00 as
noted in the job offer.
3

This was based on an annual salary of $38,069.00.

2

In a July 18, 2008 report, Dr. Ann Y. Lee, a Board-certified physiatrist, indicated that
appellant was capable of working with restrictions. Appellant reported that his right shoulder
condition was worsening and that his pain was becoming sharper. On physical examination,
Dr. Lee found mildly limited right shoulder forward flexion and adduction, but that it was within
functional active range limits. She reported right shoulder tenderness on palpitation and a mildly
positive clunk sign. Dr. Lee stated that appellant was to continue with his current work
restrictions, but added a repetitive right upper extremity restriction. This restriction limited
repetitive right upper extremity motion to 15 minutes followed by resting for 45 minutes.
On July 25, 2008 appellant accepted the July 16, 2008 job offer, but with modifications to
his physical restrictions. The employing establishment modified the physical restrictions of
lifting, carrying and bending/twisting from up to 50 pounds to lifting up to 30 pounds and
bending/twisting/carrying up to 25 pounds.
Dr. Lee, in a July 25, 2008 report, diagnosed right shoulder pain and noted work
restrictions including decreasing right upper extremity repetitive motion to 50 minutes with 45minute breaks. Appellant related that he was being made to work beyond his work restrictions.
In an August 22, 2008 report, Dr. Lee diagnosed right shoulder pain. She noted that
appellant had not worked since July 31, 2008 due to the employing establishment’s inability to
accommodate his physician’s restrictions.
By decision dated September 10, 2008, the Office denied appellant’s request for
modification of the September 20, 2005 loss of wage-earning capacity determination.
Subsequent to the Office’s decision, it received medical records dated August 28 and
September 15, 2008 from Dr. Lee and physical therapy reports. Dr. Lee diagnosed right
shoulder pain.
In a September 17, 2008 letter, appellant’s counsel requested a telephonic hearing before
an Office hearing representative, which was held on January 15, 2009. At the hearing, appellant
addressed his physical restrictions and the job offers provided in 2008. He stopped work on
July 31, 2008 and returned to work on November 21, 2008.
On February 10, 2009 the employing establishment submitted comments. It noted that
appellant stopped work on July 31, 2008, worked a few intermittent days in September 2008,
returned to work on November 18, 2008 and stopped work again on December 8, 2008.
By decision dated April 3, 2009, the Office hearing representative found that the
evidence did not establish that the original loss of wage-earning capacity decision was erroneous,
that appellant’s medical condition had not materially changed or that appellant had been
vocationally rehabilitated. She affirmed the September 10, 2008 decision denying modification
of the September 20, 2005 loss of wage-earning capacity decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
3

wages.4 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.5 The Office’s procedure manual provides that, if a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss.6 In this instance
the claims examiner will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.7
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.8 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.9
ANALYSIS
The Office accepted that appellant sustained a right shoulder strain, right upper arm
sprain and disorder of the right shoulder bursae and tendons as a result of the September 9, 2002
employment injury. Appellant accepted the position of modified full-time distribution clerk on
April 26, 2004. By decision dated September 20, 2005, the Office found his actual earnings in
this position fairly and reasonably represented his wage-earning capacity. Appellant filed a
claim for a recurrence of disability for medical benefits only on May 6, 2008 and stopped work
on July 31, 2008, although he worked a few days in September and November 2008 before
stopping again on December 8, 2008. The question is whether he established that the
September 20, 2005 wage-earning capacity decision should be modified.
Appellant did not allege that the original LWEC determination was erroneous or that he
had been retrained or otherwise vocationally rehabilitated. He has contended that his right
shoulder condition has materially worsened since May 2008 and that the new modified job offers
by the employing establishment violated his work restrictions. The Board finds that the record is
devoid of any medical evidence supporting appellant’s contention that his right shoulder
condition had materially changed. The only relevant medical evidence submitted by appellant is
from Dr. Lee, an attending Board-certified physiatrist. On July 18, 2008 Dr. Lee noted that
appellant’s right shoulder was within functional active range limits although she noted mildly
limited right shoulder adduction and flexion and tenderness on palpitation. She did not provide
any opinion that appellant’s condition had changed and noted that he was to continue working
4

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007).

5

Katherine T. Kreger, 55 ECAB 633 (2004); see Robert H. Merritt, 11 ECAB 64 (1959).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
7

Federal (FECA) Procedure Manual, supra note 6. See Harley Sims, Jr., 56 ECAB 320 (2005).

8

See D.M., supra note 4; Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000);
Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).
9

Id.; Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

4

within his current restrictions. In July 25, August 22 and September 15, 2008 reports, Dr. Lee
diagnosed right shoulder pain. She did not provide any opinion addressing a material change in
the nature of appellant’s accepted condition. None of the reports by Dr. Lee describe a change of
the accepted conditions or explained how the accepted conditions had materially worsened such
that appellant was unable to work at the modified jobs offered at the employing establishment.
The Board finds that appellant has not submitted sufficient medical evidence to establish that the
September 20, 2005 wage-earning capacity determination should be modified. Appellant has not
met his burden of proof.
CONCLUSION
The Board finds that the Office properly denied modification of the established
September 20, 2005 wage-earning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 3, 2009 and September 10, 2008 are affirmed.
Issued: March 15, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

